SUPPLEMENT DATED FEBRUARY 1, 2010 TO THE INSTITUTIONAL CLASS SHARES PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 (As Supplemented on March 20, 2009, April 8, 2009, April 9, 2009, April 10, 2009, May 4, 2009, May 21, 2009, June 19, 2009, July 30, 2009, August 25, 2009, September 18, 2009, October 16, 2009 November 12, 2009, December 17, 2009, and January 11, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus MANAGEMENT OF THE FUNDS Principal Global Investors, LLC On or about February 1, 2010, John Pihlblad will no longer be a portfolio manager for the LargeCap Value Fund. At the same time, Jeffrey Schwarte will become a portfolio manager for the LargeCap Value Fund. Mr. Schwartes biographical information appears in the Management of the Funds section under the Principal Global Investors, LLC heading.
